Appeal from an order of the Washington County Court which denied appellant a hearing in a coram nobis proceeding. Appellant challenges the validity of a conviction for forgery in the second degree, in the Washington County Court in 1915, on the ground that he was not advised of his right to counsel at all stages of the proceedings. The court records do not show that he was advised of his right to counsel, but there is a notation that he had counsel, not named, at the time of his original arraignment when he entered a plea of not guilty. Subsequently he changed his plea to guilty but the record does not show that he was then represented by counsel. At a still later date he appeared for sentence and at that time an attorney, W. Chase Young, Esq., addressed the court in his behalf. This attorney however has stated in two letters that he has no recollection of representing appellant at any time, particularly for the crime of forgery. Under these circumstances we do not think the record proof is so clear against appellant’s affirmative statement that he should be summarily denied a hearing. It seems to us the issue should be tried -{People V. Guariglia, 303 N. Y. 338; People v. Langan, 303 N. Y. 474). We express no opinion of course as to the merits of appellant’s contention. Order reversed and a hearing directed. Foster, P. J., Bergan, Coon and Imrie, JJ., concur. Halpern, J., taking no part.